DETAILED ACTION
This action is in response to the Applicant Response filed 10 February 2022 for application 15/794,482 filed 26 October 2017.
Claims 1, 7, 11-12, 16, 20 are currently amended.
Claims 5, 14 are cancelled.
Claims 1-4, 6-13, 15-21 are pending.
Claims 1-4, 6-13, 15-21 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 February 2022 has been entered.
 
Response to Arguments
Applicant’s arguments regarding the objections to the claims have been fully considered and, in light of the amendments to the claims, are persuasive. However, due to the amendments made to the claims, new claim objections have arisen as noted below.

Applicant’s arguments regarding the 35 U.S.C. 112(b) rejection of claim 15 have been fully considered and, in light of the amendments to the claims, are persuasive. The 35 U.S.C. 112(b) rejection of claim 15 has been withdrawn.

Applicant’s arguments regarding the 35 U.S.C. 102(a)(2) rejections of claims 1, 11-12, 18 and the 35 U.S.C. 103 rejections of claims 2-4, 6-10, 13, 15-17, 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 12-13, 15-20 are objected to because of the following informalities:
Claim 12, line 14,  reconfiguring the logical network connection information should, for consistency, read “reconfigure the logical network connection information”
Claims 13, 15-20 are objected to due to their dependence, either directly or indirectly, on claim 12
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11-12, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yancey, Jerry (US 2008/0120260 A1 – Reconfigurable Neural Network Systems and Methods Utilizing FGPAs Having Packet Routers, hereinafter referred to as “Yancey”).

Regarding claim 1 (Currently amended), Yancey teaches a method for neural network processing (Yancey, ¶0005 – teaches a method for neural network processing), comprising: 
configuring a physical network topology for a network that includes a plurality of hardware nodes in accordance with a first neural network topology (Yancey, ¶¶0005, 0012-0013 – teaches configuring multiple FPGAs [hardware nodes] in accordance with a neural network topology), one of which is designated as a master node with any other nodes in the network being designated as slave nodes (Yancey, ¶0005 – teaches a control module in one FPGA can be configured as a neural network controller [master] to control the other network nodes [slaves] to perform operations of the neural network as a whole; Yancey, ¶0014 – teaches a plurality of FPGAs [hardware nodes] configured to provide neural network nodes where one of the FPGAs can be configured to provide management and control functions for the neural network; see also Yancey, Fig. 1 [The node providing management and control is the master node while other neural network nodes are slave nodes.]); 
configuring one or more virtual neurons at each of the plurality of hardware nodes (Yancey, ¶0020 – teaches that each hardware node can include some all or none of the neural network nodes) by the master node (Yancey, ¶0005 – teaches a control module in one FPGA can be configured as a neural network controller [master] to control the other network nodes [slaves] to perform operations of the neural network as a whole; Yancey, ¶0014 – teaches a plurality of FPGAs [hardware nodes] configured to provide neural network nodes where one of the FPGAs can be configured to provide management and control functions for the neural network; see also Yancey, Fig. 1), each virtual neuron comprising a neuron function (Yancey, ¶0018 - teaches that each node has a decision and a weighting for that decision [neural function]; see also Yancey, ¶0002 - teaches FPGA performing complex functions; Yancey, ¶0003 - teaches each neuron performing neuron function; Yancey, ¶¶0014, 0016 - teaches the network performing tasks using given weight values for the neural network nodes; Yancey, ¶0022 - teaches example network tasks which require neural functions; Yancey, ¶0023 - teaches that the data packets contain commands for the nodes) and logical network connection information that establishes weighted connections between different virtual neurons (Yancey, ¶0014 – teaches packet routers that provide an internal communication mechanism for neural network nodes within a given FPGA [hardware node] and provide a communication mechanism among the FPGAs [worker nodes] where the neural network nodes connect to nodes in other FPGAs; Yancey, ¶0024 – teaches distributing weight sets based on packet routing and FPGA configuration), to create a neural network having the first neural network topology (Yancey, ¶0016 – teaches configuring the network topology to perform a given task); 
executing a neural network processing function using the neural network (Yancey, ¶0016 – teaches using the given network topology to perform the task and generate outputs); 
determining a new logical network topology in accordance with an updated neural network topology (Yancey, ¶0016 – teaches processing data packets in the FPGAs to reconfigure the neural network based upon definitions in the data packets; see also Yancey, ¶¶0020-0021); and 
reconfiguring the logical network connection information of the virtual neurons by the master node to implement the new logical network topology (Yancey, ¶0016 – teaches processing data packets in the FPGAs to reconfigure the neural network based upon definitions in the data packets; see also Yancey, ¶0014 – teaches the controller [master node] providing neuron interconnections; see also Yancey, ¶¶0020-0021).

Regarding claim 11 (Currently Amended), it is the computer readable storage medium embodiment of claim 1 with similar limitations to claim 1 and is rejected under the same reasoning found in claim 1. Yancey further teaches a non-transitory computer readable storage medium comprising a computer readable program for neural network processing, wherein the computer readable program when executed on a computer causes the computer to perform the steps (Yancey, ¶0002 – teaches FPGAs are devices which process functions and have a memory) ...

Regarding claim 12 (Currently amended), Yancey teaches a system for neural network processing (Yancey, ¶0005 – teaches a method for neural network processing), comprising: 
a master hardware node in communication with one or more slave hardware nodes (Yancey, ¶0005 – teaches a control module in one FPGA can be configured as a neural network controller [master] to control the other network nodes [slaves] to perform operations of the neural network as a whole; Yancey, ¶0014 – teaches a plurality of FPGAs [hardware nodes] configured to provide neural network nodes where one of the FPGAs can be configured to provide management and control functions for the neural network [The node providing management and control is the master node while other neural network nodes are slave nodes.]; see also Yancey, Fig. 1), comprising a processor (Yancey, ¶0002 – teaches FPGAs are devices which process functions) configured to: 
configure a physical network topology for a network (Yancey, ¶¶0005, 0012-0013 – teaches configuring multiple FPGAs [hardware nodes] in accordance with a neural network topology) that includes the master hardware node and the one or more slave hardware nodes in accordance with a first neural network topology (Yancey, ¶0005 – teaches a control module in one FPGA can be configured as a neural network controller [master] to control the other network nodes [slaves] to perform operations of the neural network as a whole; Yancey, ¶0014 – teaches a plurality of FPGAs [hardware nodes] configured to provide neural network nodes where one of the FPGAs can be configured to provide management and control functions for the neural network; see also Yancey, Fig. 1 [The node providing management and control is the master node while other neural network nodes are slave nodes.]); 
configure one or more virtual neurons at the master hardware node and at each slave hardware nodes (Yancey, ¶0020 – teaches that each hardware node can include some all or none of the neural network nodes), each virtual neuron comprising a neuron function (Yancey, ¶0018 - teaches that each node has a decision and a weighting for that decision [neural function]; see also Yancey, ¶0002 - teaches FPGA performing complex functions; Yancey, ¶0003 - teaches each neuron performing neuron function; Yancey, ¶¶0014, 0016 - teaches the network performing tasks using given weight values for the neural network nodes; Yancey, ¶0022 - teaches example network tasks which require neural functions; Yancey, ¶0023 - teaches that the data packets contain commands for the nodes) and logical network connection information that establishes weighted connections between different virtual neurons (Yancey, ¶0014 – teaches packet routers that provide an internal communication mechanism for neural network nodes within a given FPGA [hardware node] and provide a communication mechanism among the FPGAs [worker nodes] where the neural network nodes connect to nodes in other FPGAs; Yancey, ¶0024 – teaches distributing weight sets based on packet routing and FPGA configuration), to create a neural network having the first neural network topology (Yancey, ¶0016 – teaches configuring the network topology to perform a given task); 
execute a neural network processing function using the neural network (Yancey, ¶0016 – teaches using the given network topology to perform the task and generate outputs); 
determine a new logical network connection topology in accordance with an updated neural network topology (Yancey, ¶0016 – teaches processing data packets in the FPGAs to reconfigure the neural network based upon definitions in the data packets; see also Yancey, ¶¶0020-0021); and 
reconfiguring the logical network connection information of the virtual neurons by the master node to implement the new logical network topology (Yancey, ¶0016 – teaches processing data packets in the FPGAs to reconfigure the neural network based upon definitions in the data packets; see also Yancey, ¶0014 – teaches the controller [master node] providing neuron interconnections; see also Yancey, ¶¶0020-0021).

Regarding claim 21 (Previously Presented), Yancey teaches all of the limitations of the method of claim 6 as noted above. Yancey further teaches wherein the updated neural network topology dictates different physical links between the hardware nodes and different logical links between the virtual neurons as compared to the first neural network topology (Yancey, ¶0014 – teaches packet routers providing communications between nodes within a given FPGA and communication between nodes of other FPGAs [workers]; Yancey, ¶0016 - teaches reconfiguring the neural network based on the task; Yancey, ¶0021 - teaches the packet routers route data packets to appropriate nodes or sets of nodes so that desired connections between nodes are made and that the neural connections are dynamic and reconfigurable [Therefore, as the task changes, the neural network is reconfigured which causes reconfiguration of the interconnections both within a given FPGA and between FPGAs. This means that an updated neural network topology causes connection changes between FPGAs [physical links] and within a given FPGA [logical links]]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yancey in view of  Shayeji et al. (Analysis and Enhancements of Leader Elections Algorithms in Mobile Ad Hoc Networks, hereinafter referred to as "Shayeji").

Regarding claim 2 (Original), Yancey teaches all of the limitations of the method of claim 1 as noted above. However, Yancey does not explicitly teach wherein the plurality of hardware nodes comprises a plurality of master-capable hardware nodes.
Shayeji teaches wherein the plurality of hardware nodes comprises a plurality of master-capable hardware nodes (Shayeji, section 1 – teaches that any of the slave nodes can be elected leader [Therefore, all the nodes are master-capable.]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Yancey with the teachings of Shayeji in order to reduce the overhead of the master selection process using better criteria in the field of distributed hardware networks (Shayeji, Abstract – “Our proposed enhancements include recovered nodes inquiring about the current leader and the use of candidates during election to reduce the overhead of starting a new election session. In addition, better election criteria specific to MANET, such as battery life and signal strength, are proposed.”).

Regarding claim 3 (Original), Yancey in view of Shayeji teaches all of the limitations of the method of claim 2 as noted above. Shayeji further teaches designating one master-capable hardware node from the plurality of hardware nodes as the master node (Shayeji, section 1 – teaches electing a master node).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Yancey and Shayeji in order to designate a master node in order to quickly select a leader to coordinate and organize tasks in a network where nodes often arrive and leave (Shayeji, section 1).

Regarding claim 4 (Original), Yancey in view of Shayeji teaches all of the limitations of the method of claim 3 as noted above. Shayeji further teaches designating a new master node in response to a change in the physical network topology (Shayeji, section 1 – teaches electing a new leader node in the case of a node departure or failure).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Yancey and Shayeji in order to designate a new master node in response to a change in the physical network topology in order to quickly select a leader to coordinate and organize tasks in a network where nodes often arrive and leave (Shayeji, section 1).

Regarding claim 13 (Original), Yancey teaches all of the limitations of the system of claim 12 as noted above. However, Yancey does not explicitly teach wherein the one or more slave hardware nodes comprise at least one master-capable hardware node.
Shayeji teaches wherein the one or more slave hardware nodes comprise at least one master-capable hardware node (Shayeji, section 1 – teaches that any of the slave nodes can be elected leader [Therefore, all the nodes are master-capable.]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Yancey with the teachings of Shayeji in order to reduce the overhead of the master selection process using better criteria in the field of distributed hardware networks (Shayeji, Abstract – “Our proposed enhancements include recovered nodes inquiring about the current leader and the use of candidates during election to reduce the overhead of starting a new election session. In addition, better election criteria specific to MANET, such as battery life and signal strength, are proposed.”).

Claims 6-7, 15-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yancey in view of Parker et al. (Distributed Neural Network: Dynamic Learning via Backpropagation with Hardware Neurons using Arduino Chips, hereinafter referred to as “Parker”).

Regarding claim 6 (Previously Presented), Yancey teaches all of the limitations of the method of claim 1 as noted above. However, Yancey does not explicitly teach reconfiguring the physical network topology for the network in accordance with the updated neural network topology. 
Parker teaches reconfiguring the physical network topology for the network in accordance with the updated neural network topology (Parker, section I – teaches that each microchip represents a single neuron and chips/neurons can be moved to grow or shrink the network; Parker, section VI - teaches a hardware implementation of an ANN with individual neurons on individual chips; Parker, section IV.B. – teaches that the hardware ANN is a dynamic system where the architecture can be changed easily with minimal adjustment; Parker, section VII – teaches developing more complex ANN architectures by adding more layers and more neurons per layer [Because each microchip represents a single neuron in the network, changing the physical topology changes the neural network topology and changing the neural network topology changes the physical topology.]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Yancey with the teachings of Parker in order to develop an easily scalable hardware neural network implementation using inexpensive, off-the-shelf hardware device in the field of distributed hardware neural networks (Parker, Abstract – "In this paper we present an implementation of and a proposed algorithm for an easily expandable hardware Artificial Neural Network (ANN) capable of learning using inexpensive, off-the-shelf microprocessors.").

Regarding claim 7 (Currently Amended), Yancey teaches all of the limitations of the method of claim 1 as noted above. However, Yancey does not explicitly teach updating the first neural network topology in response to a network failure or to a failure of a hardware node.
Parker teaches updating the first neural network topology in response to a network failure or to a failure of a hardware node (Parker, section I – teaches that each microchip represents a single neuron; Parker, section VI - teaches a hardware implementation of an ANN with individual neurons on individual chips; Parker, section VII – teaches removing a microprocessor to simulated failure of a hardware node [Because each microchip has a single neuron, removal of a microchip changes the neural network topology by removing a neuron]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Yancey with the teachings of Parker in order to develop an easily scalable hardware neural network implementation using inexpensive, off-the-shelf hardware device in the field of distributed hardware neural networks (Parker, Abstract – "In this paper we present an implementation of and a proposed algorithm for an easily expandable hardware Artificial Neural Network (ANN) capable of learning using inexpensive, off-the-shelf microprocessors.").

Regarding claim 15 (Previously Presented), Yancey teaches all of the limitations of the system of claim 12 as noted above. However, Yancey does not explicitly teach reconfigure the physical network topology for the network in accordance with the updated neural network topology.
Parker teaches reconfigure the physical network topology for the network in accordance with the updated neural network topology (Parker, section I – teaches that each microchip represents a single neuron and chips/neurons can be moved to grow or shrink the network; Parker, section VI - teaches a hardware implementation of an ANN with individual neurons on individual chips; Parker, section IV.B. – teaches that the hardware ANN is a dynamic system where the architecture can be changed easily with minimal adjustment; Parker, section VII – teaches developing more complex ANN architectures by adding more layers and more neurons per layer [Because each microchip represents a single neuron in the network, changing the physical topology changes the neural network topology and changing the neural network topology changes the physical topology.]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Yancey with the teachings of Parker in order to develop an easily scalable hardware neural network implementation using inexpensive, off-the-shelf hardware device in the field of distributed hardware neural networks (Parker, Abstract – "In this paper we present an implementation of and a proposed algorithm for an easily expandable hardware Artificial Neural Network (ANN) capable of learning using inexpensive, off-the-shelf microprocessors.").

Regarding claim 16 (Currently Amended), Yancey teaches all of the limitations of the system of claim 12 as noted above. However, Yancey does not explicitly teach update the first neural network topology in response to a network failure or to a failure of a hardware node.
Parker teaches update the first neural network topology in response to a network failure or to a failure of a hardware node (Parker, section I – teaches that each microchip represents a single neuron; Parker, section VI - teaches a hardware implementation of an ANN with individual neurons on individual chips; Parker, section VII – teaches removing a microprocessor to simulated failure of a hardware node [Because each microchip has a single neuron, removal of a microchip changes the neural network topology by removing a neuron]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Yancey with the teachings of Parker in order to develop an easily scalable hardware neural network implementation using inexpensive, off-the-shelf hardware device in the field of distributed hardware neural networks (Parker, Abstract – "In this paper we present an implementation of and a proposed algorithm for an easily expandable hardware Artificial Neural Network (ANN) capable of learning using inexpensive, off-the-shelf microprocessors.").

Regarding claim 20 (Currently Amended), Yancey teaches all of the limitations of the system of claim 12 as noted above. However, Yancey does not explicitly teach wherein each of the master hardware node and the one or more slave hardware nodes hosts a number of virtual neurons that corresponds to a number of processing elements at the respective node.
Parker teaches wherein each of the master hardware node and the one or more slave hardware nodes hosts a number of virtual neurons that corresponds to a number of processing elements at the respective node (Parker, section I – teaches that each microchip represents a single neuron; Parker, section VI - teaches a hardware implementation of an ANN with individual neurons on individual chips).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Yancey with the teachings of Parker in order to develop an easily scalable hardware neural network implementation using inexpensive, off-the-shelf hardware device in the field of distributed hardware neural networks (Parker, Abstract – "In this paper we present an implementation of and a proposed algorithm for an easily expandable hardware Artificial Neural Network (ANN) capable of learning using inexpensive, off-the-shelf microprocessors.").

Claims 8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yancey in view of Huang et al. (US 2017/0265254 A1 – Modular Deep Learning Model, hereinafter referred to as "Huang").

Regarding claim 8 (Original), Yancey teaches all of the limitations of the method of claim 1 as noted above. However, Yancey does not explicitly teach activating and deactivating virtual neurons in response to an activity level of each virtual neuron.
Huang teaches activating and deactivating virtual neurons in response to an activity level of each virtual neuron (Huang, ¶¶0028-0030 - teaches a controller [master] that identifies the context [activity level] and activates or deactivated different submodules within the model, where the submodules are swapped in and out and comprise a portion of the model, such as a layer [comprising virtual neurons], that is optimized to process a signal for the given context; see also Huang, ¶0025 - provides definition of context [activity level]; Huang, ¶0026 - teaches the model as a neural network such as a feed forward neural network; Huang, ¶¶0047, 0170 - teaches the models may be in a distributed environment and tasks are performed by multiple remote processing devices).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Yancey with the teachings of Huang in order to develop a system applicable to a large number of different contexts while maintaining accuracy for each of the specific contexts in the field of distributed neural network models (Huang, ¶0023 – "A technical problem with current acoustic models is enabling a single model to accurately process audio signals captured in a large number of different contexts. In general, a model that can handle a broad variety of contexts is less accurate than a model trained for a specific context when processing a signal that fits the specific context. Of course, a model trained for a specific context can perform poorly when attempting to process audio signals that do not match the specific context. Moreover, it is very difficult to train a separate acoustic model for each context due to data scarcity. The technology described herein builds a model with context specific sub-modules. The modular model can comprise layers that are used in all contexts and then combined with context specific sub-modules that are used in only specific contexts to produce a result. The sub-modules allow the model to adapt to the present context.").

Regarding claim 17 (Original), Yancey teaches all of the limitations of the system of claim 12 as noted above. However, Yancey does not explicitly teach activate and deactivate virtual neurons in response to an activity level of each virtual neuron.
Huang teaches activate and deactivate virtual neurons in response to an activity level of each virtual neuron (Huang, ¶¶0028-0030 - teaches a controller [master] that identifies the context [activity level] and activates or deactivated different submodules within the model, where the submodules are swapped in and out and comprise a portion of the model, such as a layer [comprising virtual neurons], that is optimized to process a signal for the given context; see also Huang, ¶0025 - provides definition of context [activity level]; Huang, ¶0026 - teaches the model as a neural network such as a feed forward neural network; Huang, ¶¶0047, 0170 - teaches the models may be in a distributed environment and tasks are performed by multiple remote processing devices).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Yancey with the teachings of Huang in order to develop a system applicable to a large number of different contexts while maintaining accuracy for each of the specific contexts in the field of distributed neural network models (Huang, ¶0023 – "A technical problem with current acoustic models is enabling a single model to accurately process audio signals captured in a large number of different contexts. In general, a model that can handle a broad variety of contexts is less accurate than a model trained for a specific context when processing a signal that fits the specific context. Of course, a model trained for a specific context can perform poorly when attempting to process audio signals that do not match the specific context. Moreover, it is very difficult to train a separate acoustic model for each context due to data scarcity. The technology described herein builds a model with context specific sub-modules. The modular model can comprise layers that are used in all contexts and then combined with context specific sub-modules that are used in only specific contexts to produce a result. The sub-modules allow the model to adapt to the present context.").

Claims 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yancey in view of Okanohara et al. (US 2016/0217388 A1 – Machine Learning Heterogeneous Edge Device, Method, and System, hereinafter referred to as "Okanohara").

Regarding claim 9 (Original), Yancey teaches all of the limitations of the method of claim 1 as noted above. However, Yancey does not explicitly teach wherein at least one hardware node is an edge system that processes input data and wherein at least one hardware node is a cloud system.
Okanohara teaches wherein at least one hardware node is an edge system that processes input data and wherein at least one hardware node is a cloud system (Okanohara, ¶0003 – teaches edge device analyzing input data; Okanohara, ¶0020 – teaches edge devices as nodes and a server node [master] as a cloud system; Okanohara, ¶¶0027-0028 – teaches process input data on edge devices; see also Okanohara, Fig. 3A).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Yancey with the teachings of Okanohara in order to develop a system using heterogeneous devices which can process input data in the field of distributed hardware networks (Okanohara, ¶0003 – “FIG. 3A is high level block diagram illustrating a heterogeneous group of edge devices, according to an example embodiment of the present disclosure. The heterogeneous group 300 includes two edge devices 302a and 302b, which are both the same type of edge device 100 (e.g., both video cameras 302). The heterogeneous group 300 also includes three more edge devices 304, 306, and 308, which are each different types of devices 100 (e.g., one thermostat, one automatic teller machine, and one shopping cart).”).

Regarding claim 19 (Previously Presented), Yancey teaches all of the limitations of the system of claim 12 as noted above. However, Yancey does not explicitly teach wherein at least one hardware node selected from the group consisting of the master hardware node and the one or more slave hardware nodes is an edge system that processes input data and wherein at least one hardware node selected from the group consisting of the master hardware node and the one or more slave hardware nodes is a cloud system.
Okanohara teaches wherein at least one hardware node selected from the group consisting of the master hardware node and the one or more slave hardware nodes is an edge system that processes input data and wherein at least one hardware node selected from the group consisting of the master hardware node and the one or more slave hardware nodes is a cloud system (Okanohara, ¶0003 – teaches edge device analyzing input data; Okanohara, ¶0020 – teaches edge devices as nodes and a server node [master] as a cloud system; Okanohara, ¶¶0027-0028 – teaches process input data on edge devices; see also Okanohara, Fig. 3A).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Yancey with the teachings of Okanohara in order to develop a system using heterogeneous devices which can process input data in the field of distributed hardware networks (Okanohara, ¶0003 – “FIG. 3A is high level block diagram illustrating a heterogeneous group of edge devices, according to an example embodiment of the present disclosure. The heterogeneous group 300 includes two edge devices 302a and 302b, which are both the same type of edge device 100 (e.g., both video cameras 302). The heterogeneous group 300 also includes three more edge devices 304, 306, and 308, which are each different types of devices 100 (e.g., one thermostat, one automatic teller machine, and one shopping cart).”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yancey in view of Okanohara and further in view of Parker et al. (Distributed Neural Network: Dynamic Learning via Backpropagation with Hardware Neurons using Arduino Chips, hereinafter referred to as "Parker").

Regarding claim 10 (Original), Yancey in view of Okanohara teaches all of the limitations of the method of claim 9 as noted above. However, Yancey in view of Okanohara does not explicitly teach wherein each of the plurality of hardware nodes hosts a number of virtual neurons that corresponds to a number of processing elements at the hardware node.
Parker teaches wherein each of the plurality of hardware nodes hosts a number of virtual neurons that corresponds to a number of processing elements at the hardware node (Parker, section I – teaches that each microchip represents a single neuron; Parker, section VI - teaches a hardware implementation of an ANN with individual neurons on individual chips).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Yancey in view of Okanohara with the teachings of Parker in order to develop an easily scalable hardware neural network implementation using inexpensive, off-the-shelf hardware device in the field of distributed hardware networks (Parker, Abstract – "In this paper we present an implementation of and a proposed algorithm for an easily expandable hardware Artificial Neural Network (ANN) capable of learning using inexpensive, off-the-shelf microprocessors.").

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yancey in view of Tomioka et al. (US 2018/0336458 A1 – Asynchronous Neural Network Training, hereinafter referred to as "Tomioka").

Regarding claim 18 (Previously Presented), Yancey teaches all of the limitations of the system of claim 12 as noted above. However, Yancey does not explicitly teach wherein each slave hardware node hosts virtual neurons on a single layer of the neural network.
Tomioka teaches wherein each slave hardware node hosts virtual neurons on a single layer of the neural network (Tomioka, ¶0026 – teaches each worker node performing calculations for a layer of the neural network).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Yancey with the teachings of Tomioka in order to generate a fast, efficient, parallelized, online training procedure in the field of distributed neural networks (Tomioka, ¶¶0023-0027 – “... In various examples described herein fast, parallelized training of neural networks is achieved without the need for graphics processing units... In various examples described herein, training is carried out online so that the neural network is available for use at any time and so that it is continually up to date... In various examples described herein model parallelism is combined with asynchronous updates of the neural network subgraph parameters at the individual worker nodes. This scheme is found to give extremely good efficiency ... and is found empirically to work well in practice despite the fact that the conventional theoretical convergence guarantee for stochastic gradient descent would not apply to the asynchronous updates of the subgraph parameters.”).

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125